United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 08-3554
                                ___________

David Williams,                        *
                                       *
            Appellant,                 *
                                       *   Appeal from the United States
       v.                              *   District Court for the Eastern
                                       *   District of Arkansas.
Anthony Bradley, Correctional Officer, *
Jefferson County Jail/Correctional     *   [UNPUBLISHED]
Facility, ADC; Ronald Bailey, Lt.,     *
Maximum Security Unit, ADC;            *
Tommy James, Assistant Warden,         *
Maximum Security Unit, ADC; Greg       *
Harmon, Warden, East Arkansas          *
Regional Unit, ADC; Marvin Evans,      *
Warden, Tucker Unit, ADC; Ray          *
Hobbs, Chief Deputy Director, ADC; *
Max Mobley, Director of                *
Health/Treatment, ADC; Robert Clark, *
ADC; James Gibson, Disciplinary        *
Hearing Administrator, ADC; Keith      *
Waddle, Disciplinary Hearing Officer, *
ADC; Larry Norris, Director, ADC;      *
Sarah Speer, Infirmary Administrator, *
ADC; Rick Toney, Warden, Varner        *
Unit, ADC; Tim Moncrief, Warden,       *
Varner Unit, ADC,                      *
                                       *
            Appellees.                 *
                                     ___________

                              Submitted: November 13, 2009
                                 Filed: November 18, 2009
                                  ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.


       Inmate David Williams appeals the district court’s1adverse grant of summary
judgment in his 42 U.S.C. § 1983 action. Having conducted de novo review of the
record, we conclude that the district court properly granted summary judgment in this
matter. See Mason v. Corr. Med. Servs.,Inc., 559 F.3d 880, 884-85 (8th Cir. 2009)
(standard of review); see also Reed v. Lear Corp., 556 F.3d 674, 678 (8th Cir. 2009)
(to defeat summary judgment, plaintiff must substantiate allegations with sufficient
probative evidence permitting finding in his favor). We also find that the district court
properly limited its consideration to those claims that Williams raised in his third
amended complaint, which he filed through appointed counsel. See In re Wireless
Tel. Fed. Cost Recovery Fees Litig., 396 F.3d 922, 928 (8th Cir. 2005). Accordingly,
we affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
        The Honorable Beth Deere, United States Magistrate Judge for the Eastern
District of Arkansas, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).

                                          -2-